Holmes, J.,
concurring in part and dissenting in part. Although I agree with the law set forth by the majority within Sections I through IV of its opinion, I dissent from Section V, in that it is my sincere belief that the portion of R.C. 2744.05(B) which permits reduction of an award is remedial in nature and, therefore, its retroactive application does not violate Section 28, Article II of the Ohio Constitution.
In Ohio, the doctrine of sovereign immunity of political subdivisions, including municipal corporations, resulted from common law. Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26, 2 OBR 572, 442 N.E. 2d 749. In Haverlack, this court abolished the doctrine of sovereign immunity subject, naturally, to the ability of the *100General Assembly to limit the liability of Ohio municipal corporations through subsequent legislation. Id. at 30, 2 OBR at 575, 442 N.E. 2d at 752. The enactment of Am. Sub. H.B. No. 176, 141 Ohio Laws, Part I, 1699, 1716, effective November 20, 1985, provided a new statutory framework for the liability of municipal corporations.
Sub. S.B. No. 297, Section 3, 141 Ohio Laws, Part I, 701, 703, subsequently amended Am. Sub. H.B. No. 176 to make R.C. 2744.05(B) applicable to causes of action that arose before November 20,1985, but had not commenced trial before that date.
Section 28, Article II of the Ohio Constitution prohibits the passage of retroactive laws which are substantive in nature. Kilbreath v. Rudy (1968), 16 Ohio St. 2d 70, 45 O.O. 2d 370, 242 N.E. 2d 658. Within the meaning of this constitutional provision, prohibited retroactive laws are those which create and define substantive rights or which give rise to, or take away, the right to sue and to defend actions at law. Rairden v. Holden (1865), 15 Ohio St. 207. Section 28, Article II does not apply to laws of a remedial or procedural nature.
No one has a vested right to a particular remedy. State v. Barlow (1904), 70 Ohio St. 363, 374, 71 N.E. 726, 728; State, ex rel. Michaels, v. Morse (1956), 165 Ohio St. 599, 60 O.O. 531, 138 N.E. 2d 660.
“ ‘Remedy’ means the action or means given by law for the recovery of a right. It pertains more particularly to those modes of procedure and pleading which lead up to and end in the judgment. A remedy is not a right.” Kep-linger v. Kinsser (Montgomery C.P. 1933), 31 Ohio N.P. (N.S.) 338, 342. The legislature has complete control over the remedies afforded to parties and it is a fundamental principle of law that a person may not acquire a vested right in a remedy or any part of it. Rairden v. Holden, supra; Templeton v. Kraner (1874), 24 Ohio St. 554, 563; Lawrence RR. Co. v. Commrs. of Mahoning Cty. (1879), 35 Ohio St. 1.
R.C. 2744.05(B) is based on the concept of sovereign immunity. Sovereign immunity does not deny that culpable acts occur, but provides a defense to the payment of damages for such acts. Haverlack, supra, at 29, 2 OBR at 575, 442 N.E. 2d at 752. Similarly, R.C. 2744.05(B) does not deny that a municipal corporation may be liable for injuries which it causes; the statute merely limits the damages which the municipal corporation may be required to pay to redress those injuries. By enacting Am. Sub. H.B. No. 176 and Sub. S.B. No. 297, the General Assembly expressed its concern that political subdivisions would be required to use their limited public resources to pay damages for injuries for which plaintiffs had already been compensated from other sources.
In essence, R.C. 2744.05(B) prohibits the application of the collateral source rule against political subdivisions. The collateral source rule is judicially created and provides that, in calculating damages, courts will not consider benefits received from sources other than the tortfeasor. In Pryor v. Webber (1970), 23 Ohio St. 2d 104, 109, 52 O.O. 2d 395, 398, 263 N.E. 2d 235, 239, this court stated that a purpose of the collateral source rule was epitomized in Wolfe v. Whipple (1969), 112 Ill. App. 2d 255, 267, 251 N.E. 2d 77, 82, wherein it was observed:
“* * * The entire theory of the collateral source rule is to keep the jury from learning anything about the collateral income so that it will not .influence the decision of the jury. * * *” (Emphasis added.)
R.C. 2744.05(B) achieves this purpose, without allowing double recov*101ery, by requiring disclosure of benefits from collateral sources “to the court,” not to the jury.
In the case at bar, appellant remains liable and plaintiff-appellee Vogel remains entitled to full compensation for the injuries to his decedent. The application of R.C. 2744.05(B) does not influence the decision of the jury, nor does it prevent the plaintiff from recovering the full amount awarded by the jury which, of course, is intended to fully compensate the plaintiff for the injuries to his decedent.
Again, it must be remembered that the plaintiff will receive full compensation for all injuries, and that at issue is the relative entitlements of the parties to something which, absent the abrogation of sovereign immunity by R.C. Chapter 2744, is not legally due to any of them.
Remedies may be modified, altered or entirely extinguished by legislation even though it is retroactive. Hatch v. Tipton (1936), 131 Ohio St. 364, 367, 2 N.E. 2d 875, 876. No constitutional prohibition exists in the state of Ohio against the enactment of laws relating to remedy and against applying them to pending actions and existing causes of action. Smith v. New York Central RR. Co. (1930), 122 Ohio St. 45, 49, 170 N.E. 637, 638; accord, Westerman v. Westerman (1874), 25 Ohio St. 500, 507; Gibson v. Miller (1905), 7 Ohio C.C. (N.S.) 96, 28 Ohio C.C. 28, 18 Ohio C.D. 28; Guernsey Cty. Commrs. v. Black (1911), 25 Ohio C.C. (N.S.) 415, 34 Ohio C.C. 164, 24 Ohio C.D. 164. The General Assembly cannot create a liability for acts to which no liability attached when they were committed, but where a remedy exists, the General Assembly may change it, and if a liability exists, the form of the remedy may be changed. Lawrence RR. Co., supra, at 7-8; Wade v. Kimberly (1891), 5 Ohio C.C. 33, 3 Ohio C.D. 18.
If the statute is applied in the case at bar, the plaintiff will recover the full $805,000 as awarded by the jury. Plaintiffs right to receive the collateral benefits is not affected by R.C. 2744.05(B). Plaintiff is entitled to collect those benefits as fully as if R.C. 2744.05(B) had never been enacted. It is only when the plaintiff seeks recompense from the public treasury in addition to the collateral benefits that R.C. 2744.05(B) applies.
This court stated in State, ex rel. Slaughter, v. Indus. Comm. (1937), 132 Ohio St. 537, 542, 9 N.E. 2d 505, 508, “[a] fundamental distinction exists between a law changing accrued rights and a law which changes the remedy for the enforcement of those rights.” In this case plaintiffs right is to full compensation. That right has been quantified by a jury at $805,000. Only the remedy by which the plaintiff receives his right has changed. Clearly, the application of R.C. 2744.05(B) is remedial in nature and does not affect the plaintiffs substantive rights.
In determining the state’s policy with regard to these matters, the General Assembly has reasonably balanced the state’s interest in ensuring the continued financial ability of political subdivisions to provide essential services, against the interest of an injured party in being fully compensated. The enactment of Am. Sub. H.B. No. 176 is the means by which the state has attempted to accomplish this policy. R.C. 2744.05(B) affords a party injured by a municipal corporation an alternate remedy without affecting the existing right of the party to collect the full award of the jury. The application of R.C. 2744.05(B) is remedial in nature and does not affect the plaintiff’s substantive rights. Therefore, retroactive application of R.C. 2744.05(B) does not violate Section 28, Article II of the Ohio Constitution.